DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 6/13/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10390925 and US Patent No. 8795351 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to claim(s) 52-61, 66, 67, 68 and 71 have been considered but are moot because the new ground of rejection.  The amendment including the cranial anchors being located distally of the caudal anchors, or the legs of the second plurality being shorter does not overcome the prior art.  Examiner notes that the shape of the anchors to prevent migration in both directions is known in the art as taught by Ravenscroft, as discussed below. Therefore, switching the first and second plurality of legs and anchor configurations would have been obvious to one having ordinary skill in the art as necessary to secure the filter within the vein.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 56-61, 66 and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claim 56 to include the language “wherein the head central longitudinal axis intersects the vessel engaging surface” in line 25.  However, as shown in figure 4, it appears that it is the second appendage central longitudinal axis that intersects the vessel engaging surface.  Examiner suggests changing the language to “the appendage central longitudinal axis.” 
Claims 57-61, 66 and 71 are dependent upon independent claim 56.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 52-61, 66, 67, 68 and 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weaver US 2004/0186510 in view of Ravenscroft et al. US 6,007,558 in view of Cartier et al. US 2006/0079928. 
Regarding claims 52 and 55, Weaver discloses an embolic filter 10, comprising: a) a head 24 having a proximal end (with hook 26), a distal end (opposite hook 26), and a filter central longitudinal axis (figure 1, longitudinal axis L); b) a plurality of appendages 12, each appendage extending distally from a first position on the distal end of the head (figures 1, 3), the appendages including a first plurality of appendages or legs 16 providing a distal appendage end with a cranial anchor 32 (figure 4), the cranial anchor being a distal anchor configured to engage an inner wall of a vein at a location spaced distally of the head (vein engaging surface at or between portions 34 and 36, figure 4) and help resist the embolic filter from migrating in a cranial direction (hook 34 engages with vessel, paragraph 0031, Examiner notes the configuration of the anchors will resist movement to a degree in either direction); c) the appendages including a second plurality of appendages or legs 18 each having a central longitudinal axis (figure 1, along length of appendage),  each appendage of the second plurality extending distally from the head at the first position (figures 1, 3), wherein each appendage of the second plurality has a distal most end (figure 5, distal most end at bend 40), the distal most end having a caudal anchor 48 (figure 5) located distally of the head and joined to a leg (figure 1, 5, joined with leg 18 at bend 40), each caudal anchor having a vein engagement surface configured to engage an inner wall of a vein at a location spaced distally of the head to prevent the embolic filter from migrating in a caudal direction (hook 44 engages with vessel, paragraph 0031, Examiner notes the configuration of the anchors will resist movement to a degree in either direction); wherein the cranial anchor is of a different configuration as compared to the caudal anchor (figures 4, 5, configured in an opposite direction to prevent migration in both caudal and cranial directions, paragraph 0027); the cranial anchors being located distally of the caudal anchors (figure 3, cranial anchors 32 located more distally of caudal anchors 42), wherein each caudal anchor has a distal most tip (figure 5, proximal of portion of bend 40 and extending proximally), the vein engagement surface located proximally of the distal most tip (engages vein with hook 44 which is proximal with the bend at end of section 48 connected to bend 40) and wherein there is a taper between the distal most tip and the appendage proximally of the distal most tip (portion 48 is tapered as extending from the appendage 18, figure 5), wherein the vein engagement surface is located at the taper (on tapered portion of 48) and facing away from the filter central longitudinal axis and is angled to define an obtuse angle relative to an appendage of the second plurality (figure 5, engaged with the vein at portions 44, 46, which is towards the vein away from the center, and forming an obtuse angle with at least a portion of the appendage longitudinal axis, as the engagement surfaces are angled away and the appendage is also bent along the length); the filter having a pre-deployment position that aligns all of the appendages together distally of the head and next to the filter central longitudinal axis (filter 10 loaded into a catheter and having a reduced diameter prior to deployment, paragraph 0019); the filter having a deployed position wherein the cranial and caudal anchors of the appendages are spaced radially away from the filter central longitudinal axis (figure 3), and wherein the vein engagement surface is configured to abut the vein inner wall (figure 3); and wherein in both the pre-deployment and deployed positions the cranial anchors and caudal anchors are closer to each other and closer to the filter central longitudinal axis than to the head (figures 1, 3; each set of appendages place the anchors 32 and 42 farther away from the head, whether in the reduced or expanded diameter).   
Weaver discloses fails to explicitly disclose the direction of movement prevention in the caudal or cranial direction, wherein the appendage central longitudinal axis intersects the vein engagement surface; wherein the vein engagement surface is located at the taper and forms an obtuse angle with the central longitudinal axis. 
Ravenscroft et al. teaches an embolic filter having a first and second plurality of appendages (figure 1; appendages 20, 26), the first and second set distal ends having different configuration distal ends (figure 1), the first plurality of appendages having a cranial anchor which prevents movement in either a cranial or caudal direction (column 4, lines 53-61; teaches an anchor having a single configuration may prevent migration within the vessel in either direction), the anchors having a vein engagement surface located at a tapered region 30 (figure 2) and forming an obtuse angle with the central longitudinal axis (figures 1 or 2) in order to provide a flexure during removal from the vein without tearing the vessel wall (column 5, lines 1-5).   
Cartier et al. teaches a blood clot filter comprising a plurality of appendages 13, the appendages 14 having an anchor with a vein engagement surface 15 (figures 3A, 6A) the vein engagement surface intersects the central longitudinal axis of the appendage (for example, figures 3A, 6A), the taper forming an obtuse angle with the central longitudinal axis and facing away from the filter central longitudinal axis (see annotated figure 3B below) to prevent downstream migration (paragraph 0064).

    PNG
    media_image1.png
    643
    728
    media_image1.png
    Greyscale

Therefore, there it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Weaver, with an anchor having a vein engagement, as taught by Ravenscroft et al. to prevent migration in either direction within a vein and having a tapered region between the vein engagement surface and the appendage to allow for easy removal without trauma to the vessel wall, and a surface intersecting the central longitudinal axis of the appendage and forming an obtuse angle, as taught by Cartier et al., as a known substitution in the art for a filter anchor to prevent migration within a vein.
Regarding claim 53, Weaver and Ravenscroft et al. disclose the caudal anchor is tapered to provide a smaller end portion spaced away from the head and a larger portion in between the smaller portion and the head (Weaver portion 44 is tapered distally to a small tip; similarly, Ravenscroft et al. discloses a tapered portion to the distal tip of 28, figures 1, 2, 3). 

    PNG
    media_image2.png
    337
    603
    media_image2.png
    Greyscale
Regarding claim 54, Weaver discloses the appendages of the second plurality form an acute angle with the filter central longitudinal axis in the deployed position (annotated figure 3 below, central longitudinal axis forming an acute angle with legs when deployed within vein). 
Regarding claims 56, 58, 60, 61 and 71, Weaver discloses an embolic filter 10, comprising: a) a head 24 having a proximal end, a distal end (with hook 26) and a head central longitudinal axis (figure 1, longitudinal axis L); b   Reply to Notice of July 26, 2019 b) a first plurality of legs 16 extending from the distal end of the head (figure 3, 4), wherein each of the first plurality of legs has a distal end with a curved distal anchor that is the most distal part of each leg of the first plurality (bend portion 36 is curved with barb 34 at the distal end of leg, figure 4), the curved distal anchor configured to curve away from the head central longitudinal axis (figure 1, at last partially curved away from the longitudinal axis as it expands towards the vessel), the curved anchor having a hook shaped end that is positioned to engage an inner wall of a vein at a location spaced distally of the head and prevent the embolic filter from migrating in a cranial direction (hook 34, paragraph 0028, Examiner notes the configuration of the anchors will resist movement to a degree in either direction); c) a second plurality of legs 18 extending from the distal end of the head (figure 3), the second plurality of legs being shorter than the first plurality of legs (figure 3), wherein each of the second plurality of legs has a central longitudinal axis and a distal end with a caudal anchor48 that is configured to engage an inner wall of a vessel (figure 5), the caudal anchor includes a distal pointed tip 48 that is the most distal part of the leg (figure 5, portion 48 is pointed, and although extends proximally, it is still extends from the distal most part of the leg 18) and an angled vessel engaging surface proximal of the distal most tip (between 44, 46, which is proximal the distal portion of the tip 48, distal portion of the tip 48 extends to the bend 40 as it is connected to the leg 18); d) wherein the legs have a deployed position wherein each of the legs forms an acute angle with the head central longitudinal axis (see annotated figure 3 above); e) wherein the caudal anchor vessel engaging surface is positioned to engage the inner wall of a vessel at a position spaced distally of the head (figure 3), the angled vessel engaging surface positioned away from the head longitudinal axis and configured to prevent the embolic filter from migrating in a caudal direction (figure 3, paragraph 0027, the filter anchors at least partially prevent migration towards the heart and legs in either direction); wherein the angled vessel engaging surface forms an angle with the leg that is not a right angle (figure 5, with hook 44); g) wherein the caudal anchor is tapered, gradually thickening proximally of the distal pointed tip (figure 5, proximal portion of bend 40 which extends into the leg can be considered to be thickening proximally); h) wherein the vessel engaging surface is configured to abut the vessel wall in the deployed position (figure 3); j) the filter having a pre-deployment position that aligns all of the legs together distally of the head and next to the central longitudinal axis (filter 10 loaded into a catheter and having a reduced diameter prior to deployment, paragraph 0019); k) wherein in both the pre-deployment and deployed positions each curved anchor is closer to a caudal anchor and to the head central longitudinal axis than to the head (figure 1, 3; each set of appendages 12 place the anchors 32 and 40/42 farther away from the head 24, whether in the reduced or expanded dimeter; and l) wherein the curved anchor is of a different configuration as compared to the caudal anchor (figures 4, 5, barbs configured in an opposite direction to prevent migration in both caudal and cranial directions, paragraph 0027).
Weaver discloses the distal tip portion extends through the central longitudinal axis, but fails to explicitly disclose the direction of movement prevention in the caudal or cranial direction, wherein the central longitudinal axis intersects the caudal anchor vein engagement surface, or the caudal anchor has a surface that forms an angle wherein the surface is generally aligned with the inner wall when the vein is in the deployed position, or the vessel engaging surface being roughened.
Ravenscroft et al. teaches an embolic filter having a first and second plurality of appendages (figure 1; appendages 20, 26), the first and second set distal ends having different configuration distal ends (figure 1), the first plurality of appendages having a cranial anchor which prevents movement in either a cranial or caudal direction (column 4, lines 53-61; teaches an anchor having a single configuration may prevent migration within the vessel in either direction), the anchors having a vein engagement surface located at a tapered region 30 (figure 2) and forming an obtuse angle with the central longitudinal axis (figures 1 or 2) in order to provide a flexure during removal from the vein without tearing the vessel wall (column 5, lines 1-5).   
	Cartier et al. teaches a blood clot filter comprising a plurality of appendages 13, the appendages 14 having an anchor with a vein engagement surface 15 (figures 3A, 6A) the vein engagement surface intersects the central longitudinal axis of the appendage (for example, figures 3A, 6A) and the engaging surface is generally aligned with the inner wall of the vein when the filter is deployed in the deployed position, the surface to prevent downstream or caudal migration (paragraph 0064), the vessel engaging surface being roughened (for example, figure 6B, roughened by small projections 58, paragraph 0052 for preventing migration).
Therefore, there it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Weaver, with an anchor having a vein engagement, as taught by Ravenscroft et al. to prevent migration in either direction within a vein and with an anchor having central longitudinal axis intersecting the caudal anchor vein engagement surface, as taught by Cartier et al., as a known substitution in the art for a filter anchor barb to prevent migration within a vein.
Regarding claim 57, Weaver discloses wherein one leg in the first plurality of legs 16 has a diameter which is at most 3 times greater than the diameter of one leg in the second plurality of legs 18 (each of the plurality of legs has a similar diameter, as shown in figure 3, and therefore, the second plurality of legs have a diameter which is at most 3 times greater; Examiner notes that the language as claimed does not require different diameters, but only that the second leg is not more than 3 times the diameter of the first leg).
Regarding claim 59, Weaver and Cartier et al. discloses an embolic essentially as claimed as discussed above, the distal end of each of the second plurality of legs has a diameter that is at least one and a half times greater than the leg diameter of the second plurality (Cartier et al., see annotated figure 3A below), the filter in the pre-deployment position at least some of the legs of the second plurality are spaced radially outwardly of the legs of the first plurality (Weaver, legs 16 and 18 are compressed within the catheter and may be configured or capable of being in a configuration where at least some of the legs of the plurality are radially outward, similarly, Cartier et al. discloses a compressed configuration with a first and second set of legs (13 and 14, figure 3A, the second set may be configured to be at least partially radially outward within the delivery configuration).

    PNG
    media_image3.png
    266
    429
    media_image3.png
    Greyscale

Regarding claims 66 and 67, Weaver discloses a filter delivery system that includes a catheter and wherein the embolic filter is in a collapsed position within the catheter, the legs extend in one direction from the head (filter 10 loaded into a catheter and having a reduced diameter prior to deployment, paragraph 0019).
Regarding claim 68, Weaver discloses a bend divides each of the first plurality of appendages 16 in to proximal and distal sections, the proximal section forming a first acute angle with the head axis, the distal section forming a second acute angle with the head axis that is larger than the first angle (figure 3, appendages 16 have a plurality of bends configured to form the angles as claimed). 

Allowable Subject Matter
Claims 62-65, 69 and 70 are rejected on the ground of nonstatutory double patenting as presented above, but would be allowable if a proper terminal disclaimer is filed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 69 is rejected under 35 USC § 112 as presented above, but would be allowable if an amendment overcomes the rejection and the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose in combination with the claim language, an embolic filter having a head, a first plurality of appendages with a curved anchor ends to prevent movement in a first direction, a second plurality of appendages with ends that define second anchors that prevent movement of the filter in a second direction opposite of the first direction, the first plurality of appendages are of a configuration that differs from the configuration of the second plurality of appendages, and a third plurality of appendages that are shorter than any appendage of the first or second plurality of appendages.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                

/DIANE D YABUT/Primary Examiner, Art Unit 3771